        Case 6:15-cr-60015-SOH Document 68                              Filed 06/01/20 Page 1 of 2 PageID #: 170
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                   v.                                                   (For Revocation of Probation or Supervised Release)


                                                                        Case No.         6:15CR60015-001
              MICHAEL ANDERSON
                                                                        USM No.          12576-010
                                                                                                Travis J. Morrisey
                                                                                                 Defendant’s Attorney
THE DEFENDANT:
                                                        Law Violations, Controlled Substance Violations,
    admitted guilt to violation of condition(s)         Standard Condition #7, Standard Condition # 9, and      of the term of supervision.
                                                        Special Condition #1
    was found in violation of condition(s) count(s)                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                             Violation Ended
One                          New Law Violation                                                               March 27, 2019
Two                          Use of Controlled Substances                                                    June 11, 2019
Three                        New Law Violation and Association with Convicted Felon                          May 23, 2019
Four                         Failure to Comply with Drug Testing                                             August 26, 2019
Five                         Use of Controlled Substances                                                    September 5, 2019
Six                          Association with Convicted Felon                                                August 15, 2019

       The defendant is sentenced as provided in pages 2 through 2                  of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              7928                                        May 29, 2020
                                                                                            Date of Imposition of Judgment
Defendant’s Year of Birth:         1978

City and State of Defendant’s Residence:                                                          Signature of Judge
                 Hot Springs, Arkansas
                                                                           Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                               Name and Title of Judge



                                                                                                    June 1, 2020
                                                                                                         Date
       Case 6:15-cr-60015-SOH Document 68                                   Filed 06/01/20 Page 2 of 2 PageID #: 171
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   2
DEFENDANT:                MICHAEL ANDERSON
CASE NUMBER:              6:15CR60015-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
                                            Time served, no supervision to follow




        The court makes the following recommendations to the Bureau of Prisons:




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.       on                                     .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
